DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 recites the preamble “A dental impression coping”. 

Claims 8-9 are dependent on but has a different preamble from claim 1.  That is claims 8-9 are directed to a different invention from claim 1, therefore failing to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-3, 5-10, and 21-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a scanable element comprising… (ii) a body” (lines 3-4, underlining added).  It is unclear whether such underlined limitation “a body” is the same or different from “a coping body” in line 2.	For purpose of examination under prior art, such “(ii) a body
Claim 21 recites “a coping body” (line 2), “the body” (line 3), and “a body” (line 3).  It is unclear whether all such recitations refer to the same or different element(s). 
The dependent claims are rejected herein based on dependency of the base claims rejected herein. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 5-10, and 25, are rejected under 35 U.S.C. 102(a) as being anticipated by Conte et al. (2011/0306014). 
Regarding claim 1, Conte et al. discloses a dental impression coping 100 (abstract; Figs. 1-3) comprising: a coping body 100 having an exterior surface configured for receiving a dental impression material (abstract; paragraphs 8-11).  The body includes a scannable element (“radiographic material capable of being observed via X-ray…” - paragraph 40).  The coping body comprises (i) a head 120 with a bulbous head geometry having at least a first flat side 122 and a first round side (convex round conical surface between 124 and 125 shown in Fig. 1).  Note that the term “bulbous” is given reasonable broadest reasonable definition of “resembling a bulb especially in roundness” (Merriam-Webster Dictionary).  Conte et al. shows the head 120 being 
The coping body 100 further comprises (ii) a body 130 having at least one ledge (which may include area 125 and shoulder between 125 and 133 (Figs. 1-3)  The flat side 122 of the head extending from a coronal end of the impression coping to the ledge.
Note that the first round side 120/121 is convex curved surface; and the ledge include shoulder of 122 (Fig. 4).  Furthermore, note that the claim does not define the shape and/or other structural limitation of the ledge.  Therefore Conte et al.’s ledge may include groove 125 and the horizontal shoulder adjacent groove 125 (Fig. 2).  As such, the flat side 122 is clearly extending from a coronal end (which may be at groove 124) to the ledge/shoulder 125.  That is, the groove 125 may be part of the ledge, since the claim does not recite structural limitation for such “ledge”; and the coronal end may be at 124 since the claim does not recite structural or positional limitation of such “coronal end”. 
The body further comprises an implant interface 110 for coupling the dental impression coping to a dental implant, the implant interface including a projection extending apically relative to the body (Figs. 1-2; paragraph 33 “polygonal-shaped…apical end portion… to mate with a corresponding shaped coronal end portion… of a dental implant”).  
As to claims 5-6, the head 120 has a second flat side 122 and a second round sides parallel to each other; the first and second round sides are interposed between the first and second flat sides 122 (Figs. 1-3).

As to claim 10, the bore 150 extends through the coping body and the having an internal ledge (internal shoulders near 124 and 131 as shown Fig. 4) to engage the countersunk head of a dental component 500 (Figs. 6).  
As to claim 25, a plan perpendicular to the longitudinal axis (e.g. dash line between 121 and 124 in Fig. 4) extends through the first flat side and the first round side (Fig. 4).  

Regarding claim 8, Conte et al. discloses a system comprising the dental impression coping 100 and a dental implant 1300 (Fig. 13).  The implant1300 comprises a body and a bore extending into the body, wherein the bore includes a tapered section (chamfered countersink shoulder) shaped to interface with the tapered transition zone of the implant interface of the dental impression coping, and a polygon-shaped recess shaped to interface with the polygon-shaped projection of the dental impression coping (Fig. 13). 
As to claim 9, Conte et al. further discloses a fixation member 500 with a threaded portion 513 (Fig. 5).  The coping body 100 comprises a bore 150 extending through the coping body; and the bore of the implant comprises a threaded section, the fixation member being configured for insertion through the bore of the coping body and into the bore of the implant, such that the threaded portion of the fixation member is configured to thread into the threaded section of the bore of the implant to couple the dental impression coping to the dental implant (Fig. 13).  

9.	Claims 21-24 are rejected under 35 U.S.C. 102(a) as being anticipated by Hung (2014/0113252).  
Regarding claim 21, Hung discloses a dental impression coping 10 comprising: a coping body 10 having an exterior surface configured for receiving a dental impression material.  The body includes a scannable element (paragraph 4).  The coping body comprises (i) a head 123 with a bulbous head geometry 123 having at least a first flat side 121 in 123 and a first round side (convex round surface of 123). Note that the term “bulbous” is given reasonable broadest reasonable definition of “resembling a bulb especially in roundness” (Merriam-Webster Dictionary).  Hung shows the head 123 being generally round which is equivalent to the bulbous head geometry as claimed (Fig. 1).   
The coping body 100 further comprises (ii) a body 124/140 having at least one ledge (area 122), flat side 121 of the head 123 extending from a coronal end 11 of the impression coping to the ledge 122.  
Note that the longitudinal cross-sectional view along a plane that is perpendicular to the first flat side 121, a portion of the first flat side 121 is diametrically opposed to the first round side of 123 (Fig. 1).  
Note that the first round side of 123 is convex curved surface; and the ledge includes includes shoulder of 122 (Fig. 4).  Furthe
Hung further discloses an implant interface 15 for coupling the dental impression coping 10 to a dental implant; the implant interface 15 includes a projection 15 exteing apically relative to the body 124/141 (Fig. 1).  

As to claim 24, the first flat side 121 is shown having a key-hole profile shape due to the upper bulb shape 121 and narrow shape 121 (Fig. 1). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conte et al. in view of Hung (2014/0113252). 
As to claim 2, Conte et al. discloses the body includes a scannable element (paragraph 40 - “radiographic material capable of being observed via X-ray…”).  However, Conte et al. is not explicit that the scannable element comprising a unique head geometry configured for scanning using a 3D scanner.  
Hung discloses an impression coping 10 (Fig. 1; abstract) having a scannable element being a unique head geometry 14 with flats 121, 141 and grooves; such unique head geometry is configured for scanning using a 3D scanner (Fig. 1; paragraphs 25, 44, 49).  It would have been obvious to one having ordinary skill in the art before the 
As to claim 3, Conte et al. shows the impression coping 100 comprising a bore 150 extending through the coping body (Fig. 4).  
 
Response to Arguments
12.	Applicant’s arguments with respect to claims 1-3 and 5-10 have been considered but are not persuasive as having overcome Conte et al. 
	Applicant argues that the Conte et al. does not disclose the first round side being a convex curved surface and that the flat surface 122 does not extend to the ledge as groove 125 is between flat surface 122 and the ledge.  
	Such arguments are not persuasive because Conte et al. discloses the head 120 clearly has a first flat side 122 and a round side that is convex curved surface, i.e. convex curved surface of the truncated conical surface (between reference numerals 124 and 125 in Fig. 1).  Furthermore, note that the claim does not define the shape and/or other structural limitation of the ledge.  Therefore Conte et al.’s ledge may include groove 125 and the horizontal shoulder adjacent groove 125 (Fig. 2).  As such, the flat side 122 is clearly extending from a coronal end (which may begin at 124) to the ledge/shoulder 125.  That is, the ledge may include the groove 125 since the claim does not recite any other structural limitation for such “ledge”; and the coronal end may be at 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772